DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-16 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2744090 A1 to Bieri.

A) As per Claims 1 & 9, Bieri teaches a vehicle instrument panel structure (Bieri: Figure 3) comprising: 
a blower outlet (Bieri: Figure 3, Item 33) that is provided between a meter section on an instrument panel provided at a front section of a vehicle cabin and an interior member of a vehicle door, and that is capable of blowing an airflow substantially toward a vehicle rear side; and 
a guide member (Bieri: Figure 3, Item 27) that is fixed to the instrument panel and is provided at the vehicle rear side of the blower outlet so as to block the blower outlet from view of an occupant sitting in a vehicle seat provided inside the vehicle cabin, and that has a front surface and a rear surface extending along a corresponding continuous curve from a location corresponding to the blower outlet toward a vehicle width direction outer side.

B) As per Claims 2 & 10, Bieri teaches that a vehicle cabin inner face of the guide member extends contiguously to the meter section (Bieri: Figure 3, Item 27).

C) As per Claims 3 & 11, Bieri teaches that a display device configured to display information toward the vehicle cabin is provided at the guide member.

D) As per Claims 4 & 12, Bieri teaches that the blower outlet is formed in a slit shape with a length direction following an extension direction of the guide member toward the vehicle width direction outer side (Bieri: Figure 3, Item 33).

E) As per Claims 5 & 13, Bieri teaches that the guide member is formed in a substantially plate shape; and the blower outlet is provided facing a vehicle cabin outer face of the guide member (Bieri: Figure 3, Item 27 with Item 33 facing side away from cabin).

F) As per Claims 6 & 14, Bieri teaches that a decorative panel provided between the meter section on the instrument panel and the interior member of the vehicle door such that the decorative panel is formed by a first side wall and a second side wall serving as the guide member (Bieri: Figure 3, Item 27).

G) As per Claims 7 & 15, Bieri teaches a vehicle width direction outer side end portion of the guide member is provided at a vehicle front-rear direction position aligned with an external mirror so as to be spaced apart from the interior member (Bieri: Figure 3, Item 27 is spaced from interior member of door; The Examiner notes that the external mirror is not part of the panel structure of the claim, but is instead an external reference; Therefore, the structure in Bieri must merely be capable of being aligned with an external mirror, which is certainly the case for Item 27 of Bieri).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bieri in view of US Patent Number 4,109,562 to MacDonald.

A) As per Claims 8 & 16, Bieri teaches the guide member includes an upper end portion and an opposite lower end portion (Bieri: Figure 3, Item 27, top and bottom).
Bieri does not explicitly teach that the upper end portion and the lower end portion being free ends open to the vehicle cabin.
However, MacDonald teaches upper end portion and the lower end portion being free ends open to the vehicle cabin (MacDonald: Figure 1, Item 50 is open on top and bottom as juxtaposed to Figure 5).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Bieri by making the ends free, as taught by MacDonald, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Bieri with these aforementioned teachings of MacDonald since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the ends of MacDonald for the ends of Bieri. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762